Citation Nr: 0015549	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99-03 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to June 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) following a decision of the White River Junction, 
Vermont, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a lung 
disorder.


FINDING OF FACT

Competent medical evidence has been submitted which tends to 
show that the veteran became nicotine dependent while in 
military service, and that this nicotine dependence led to 
current lung disability.


CONCLUSION OF LAW

The claim of service connection for a lung disorder is well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative allege that the veteran 
became nicotine dependent while in military service, and that 
this nicotine dependence caused his current emphysema and 
chronic obstructive pulmonary disease (COPD).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 71, 81 (1990).

Controlling laws and regulations provide that service 
connection may be granted where disability is proximately due 
to or the result of already service-connected disability.  
38 C.F.R. § 3.310 (1999).  Additionally, in order for a claim 
of service connection on a secondary basis to be well 
grounded, competent medical evidence showing a causal 
relationship or aggravation must be presented.  Jones (Wayne 
L.) v. Brown, 7 Vet. App. 134 (1994); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

The Board notes that the RO, in May and October 1998, 
received letters from Donald A. Mahler, M.D., of the 
Dartmouth-Hitchcock Medical Center.  Dr. Mahler, in the more 
recent of these letters, reported that the veteran had told 
him that he had started smoking while in military service.  
Dr. Mahler opined that the veteran not only became nicotine 
dependent due to cigarette smoking while in military service 
but acquired COPD as a result of this nicotine dependence. 

Accordingly, because the record on appeal tends to show that 
the veteran has COPD secondary to nicotine dependence which 
started while in military service, the claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  See 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991); Hampton v. 
Gober, 10 Vet. App. 481 (1997); 38 C.F.R. § 3.310.



ORDER

The claim of service connection for a lung disorder is well 
grounded; to this extent, the appeal is granted.


REMAND

As noted in the Board's decision above, Dr. Mahler has opined 
that the veteran became nicotine dependent due to cigarette 
smoking while in military service and consequently developed 
COPD as a result.  The claims file includes March 1986 
treatment records from Dartmouth-Hitchcock Medical Center, 
but neither a request for Dr. Mahler's treatment records nor 
copies of any records upon which Dr. Mahler's opinion might 
have been based appear in the claims file.

Similarly, the Board notes that the veteran and his 
representative claimed that the veteran had a 50-year history 
of nicotine dependence that either began while in military 
service, or began before military service (at age 16 or 17).  
See March 1997 statement in support of claim, November 1998 
VA examination report, and April 1999 VA Form 646.  However, 
neither pre-service medical records nor records covering the 
post-service period from June 1947 to 1986 have been sought 
by the RO.  Likewise, while the veteran reported that he had 
to stop work because of the respiratory problems he 
experienced because of smoking, medical records maintained by 
his employer have not yet been sought by the RO.

The Board also notes that the veteran's representative has 
asked that the "VHA guidelines" apparently relied on by a 
VA examiner in November 1998 be associated with the record so 
that the bases for the examiner's opinions may be better 
ascertained.

Governing regulations provide that when, during the course of 
review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9 (1999).  Therefore, a remand is required to 
obtain the above-noted records.

This case is REMANDED to the RO for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
Moreover, the RO should, with the 
veteran's consent, search for the 
veteran's medical records from before 
military service, any treatment records 
maintained by an employer, all treatment 
records maintained by Donald A. Mahler, 
M.D., and all VA and other private 
treatment records from June 1947 to the 
present.  Additionally, "VHA 
guidelines" referred to by the November 
1998 VA examiner should be made a part of 
the claims file.  All efforts taken by 
the RO to obtain these records should be 
memorialized.

2.  The RO should forward the claim's 
file, including all additional evidence 
obtained pursuant to this remand, to the 
examiner who conducted the November 1998 
VA examination.  The examiner should 
review the entire claim's file and 
provide an opinion as to the medical 
probabilities that the veteran's nicotine 
dependence began during military service.  
All opinions should be explained in light 
of the 1998 letters from Donald A. 
Mahler, M.D., and any difference of 
opinion should be explained in detail.  
An opinion should also be provided as to 
the medical probabilities that any 
current lung disorder may otherwise be 
attributed to military service.  (If the 
requested opinions cannot be provided by 
review of the record, or if the examiner 
is no longer available, another 
examination should be scheduled to obtain 
these opinions.)

3.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  Adjudication should 
be undertaken.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  The 
purpose of this remand is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



